         Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 1 of 15

 1

 2

 3

 4

 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     E. &. J. GALLO WINERY and GALLO                           CASE NO. 1:17-cv-01709-EPG
10   GLASS COMPANY
                                                               ORDER GRANTING IN PART AND
11                         Plaintiffs,                         DENYING WITHOUT PREJUDICE
                                                               MOTIONS TO SEAL
12
              v.
13

14   STRATEGIC MATERIALS, INC.,
15                         Defendant.
16

17

18            In connection with their motions for summary judgment, motions to strike, and the various
19   oppositions and replies thereto, Plaintiffs E. & J. Gallo Winery and Gallo Glass Company
20   (“Gallo”) and Defendant Strategic Materials, Inc. (“SMI”) each filed notices to seal their filings.
21   (ECF Nos. 98, 100, 105, 113, 116, 120, 123, 126). At various times, they also filed memoranda in
22   support of the other party’s sealing motions. (ECF Nos. 103, 104, 132, 133).
23            The underlying case has settled, (ECF No. 234),1 but the Court must still consider the
24   sealing motions. For the reasons below, the Court grants in part, and denies without prejudice in
25   part the sealing motions as further detailed below.
26   \\\
27
     1
       For administrative purposes, the Court will mark the case as closed when the sealing motions have been finalized. If
28   the parties do not wish to seal any documents, they should so inform the Court.
                                                               1
      Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 2 of 15

 1   I.     LEGAL STANDARDS

 2          The Ninth Circuit has set forth substantial case law concerning sealing dispositive

 3   motions. Local Rule 141 provides additional standards for this district.

 4          The parties appear to agree that the sealing requests are governed by the compelling-

 5   reason test for dispositive motions.

 6
            Under this stringent standard, a court may seal records only when it finds a
 7          compelling reason and articulates the factual basis for its ruling, without
            relying on hypothesis or conjecture. The court must then conscientiously balance
 8          the competing interests of the public and the party who seeks to keep certain
            judicial records secret. What constitutes a “compelling reason” is best left to the
 9          sound discretion of the trial court. Examples include when a court record might be
            used to gratify private spite or promote public scandal, to circulate libelous
10
            statements, or as sources of business information that might harm a litigant's
11          competitive standing.

12   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096–97 (9th Cir. 2016) (alterations,

13   internal quotation marks, and citations omitted).

14          Parties must also be specific when identifying the information that they seek to keep

15   sealed. As the Ninth Circuit has explained when denying a request by the United States to seal

16   documents:

17          Although the United States identifies the redactions it seeks by page number and
            line number, it does not provide similarly specific compelling reasons to justify
18          these redactions. Instead, the United States purports to justify each redaction by
19          listing one of four general categories of privilege (privacy, law enforcement,
            confidential source, and ongoing investigation). Simply mentioning a general
20          category of privilege, without any further elaboration or any specific linkage with
            the documents, does not satisfy the burden.
21
     Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1183–84 (9th Cir. 2006).
22
            This district’s local rules add to the requirements. Under Local Rule 141(b), a party’s
23
     “‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing” and,
24
     among other things, “the total number of submitted pages shall be stated in the request.”
25
     II.    APPLICATION TO PARTIES’ REQUESTS
26
            In balancing the tests, the Court notes at the outset that it did not make any decisions
27
     based on the filings. Thus, the public’s interest at issue in the compelling reasons balancing test
28

                                                         2
         Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 3 of 15

 1   carries less weight. To the extent the Court orders sealing, it has weighed the public’s interest

 2   against the requesting party’s interest.

 3              A.       FILINGS AT ECF NO. 99

 4              At ECF No. 98, Gallo requested to seal or redact certain documents it filed at ECF No. 99.

 5   At ECF No. 103, SMI filed a statement in support of such request.

 6                       1.       ECF NO. 98 DENIED WITHOUT PREJUDICE

 7              This request did not comply with the above standards. First, it did not list any statutory or

 8   other authority for sealing. Second, it did not list the number of pages. Third, it did not provide

 9   any specific reasons for why the Court should seal the documents. In fact, it provided no reasons

10   at all.

11              Thus, request number 98 is denied without prejudice. Gallo has fourteen days to file a new

12   sealing motion covering the documents it wishes to seal, if it chooses to do so. The Court will

13   keep the documents it seeks to seal left under seal for fourteen days or until the Court rules on a

14   renewed motion.

15                       2.       ECF NO. 103 IS GRANTED

16              SMI filed a statement in support of Gallo’s request. (ECF No. 103). Its statement meets

17   the relevant standards.

18              Thus, the following Exhibits to the Fieber Declaration (ECF No. 99-3) are sealed until the

19   Court orders otherwise, and only the parties, their respective litigation counsels and the Court

20   shall have access thereto:
21   Exhibit to Fieber                   ECF               Compelling reasons2
22   Declaration                         Number
23   A                                   99-4              Contains SMI’s pricing, material volumes
24   D                                   99-5              Contains SMI’s pricing, supply chain, customers,
25                                                         material volumes
26   E                                   99-5              Contains SMI’s pricing, supply chain, customers,
27

28   2
         Each of the compelling reasons relates to the harm releasing the information would cause SMI.


                                                                3
         Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 4 of 15

 1
     Exhibit to Fieber                    ECF              Compelling reasons2
 2
     Declaration                          Number
 3
                                                           material volumes
 4
     G                                    99-8             Contains SMI’s pricing
 5
     I                                    99-8             Contains SMI’s pricing, supply chain
 6
     J                                    99-8             Contains SMI’s pricing.
 7
     K                                    99-8             Contains SMI’s pricing, supply chain, customers,
 8
                                                           material volumes
 9
     L                                    99-8             Contains SMI’s pricing, material volumes
10
     O                                    99-8             Contains SMI’s supply chain, material volumes
11
     P                                    99-8             Contains SMI’s supply chain, material volumes,
12
                                                           pricing
13
     R                                    99-8             Contains SMI’s supply chain, material volumes,
14
                                                           pricing
15
                B.       FILINGS AT ECF NO. 101
16
                At ECF No. 100, SMI requests to seal or redact certain documents filed at ECF No. 101.
17
     Gallo filed a statement in support at ECF No. 104.
18
                         1.       ECF NO. 100 IS GRANTED
19
                Here, SMI complied with the relevant local rule and legal standards. Therefore, the Court
20
     grants SMI’s motion.
21

22
                              Exhibit to Holocek                     Compelling reasons3
23                            Declaration (ECF No. 101-6)
                              Exhibit 1                              Pricing, volumes, supply
24                                                                   chains, customers,
                                                                     sensitive financial
25                                                                   information
26                            Exhibit 7                              Pricing, volumes, supply
                                                                     chains, customers,
27                                                                   sensitive financial

28   3
         Each of the compelling reasons relates to the type of information which, if made public, would harm SMI.


                                                                4
     Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 5 of 15

 1                Exhibit to Holocek            Compelling reasons3
                  Declaration (ECF No. 101-6)
 2
                                                information
 3                Exhibit 13                    Pricing, volumes, supply
                                                chains, customers,
 4                                              sensitive financial
                                                information
 5                Exhibit 16                    Pricing, volumes, supply
                                                chains, customers,
 6
                                                sensitive financial
 7                                              information, business
                                                plans, strategies
 8                Exhibit 21                    Pricing, volumes, supply
                                                chains, customers,
 9                                              sensitive financial
10                                              information
                  Exhibit 22                    Pricing, volumes, supply
11                                              chains, customers,
                                                sensitive financial
12                                              information
                  Exhibit 26                    Business plans, strategies
13
                  Exhibit 23                    Pricing, volumes, supply
14                                              chains, customers,
                                                sensitive financial
15                                              information
                  Exhibit 28                    Pricing, volumes, supply
16                                              chains, customers,
17                                              sensitive financial
                                                information
18                Exhibit 30                    Pricing, volumes, supply
                                                chains, customers,
19                                              sensitive financial
                                                information
20
                  Exhibit 33                    Pricing, volumes, supply
21                                              chains, customers,
                                                sensitive financial
22                                              information
                  Exhibit 35                    Pricing, volumes, supply
23                                              chains, customers,
                                                sensitive financial
24
                                                information
25                Exhibit 36                    Pricing, volumes, supply
                                                chains, customers,
26                                              sensitive financial
                                                information
27                Exhibit 37                    Pricing, volumes, supply
28                                              chains, customers,


                                           5
     Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 6 of 15

 1                Exhibit to Holocek            Compelling reasons3
                  Declaration (ECF No. 101-6)
 2
                                                sensitive financial
 3                                              information
                  Exhibit 38                    Pricing, volumes, supply
 4                                              chains, customers,
                                                sensitive financial
 5                                              information
                  Exhibit 39                    Pricing, volumes, supply
 6
                                                chains, customers,
 7                                              sensitive financial
                                                information
 8                Exhibit 40                    Pricing, volumes, supply
                                                chains, customers,
 9                                              sensitive financial
10                                              information
                  Exhibit 41                    Pricing, volumes, supply
11                                              chains, customers,
                                                sensitive financial
12                                              information
                  Exhibit 45                    Pricing, volumes, supply
13
                                                chains, customers,
14                                              sensitive financial
                                                information
15                Exhibit 46                    Pricing, volumes, supply
                                                chains, customers,
16                                              sensitive financial
17                                              information
                  Exhibit 47                    Pricing, volumes, supply
18                                              chains, customers,
                                                sensitive financial
19                                              information
                  Exhibit 48                    Pricing, volumes, supply
20                                              chains, customers,
21                                              sensitive financial
                                                information
22                Exhibit 49                    Pricing, volumes, supply
                                                chains, customers,
23                                              sensitive financial
                                                information
24
                  Exhibit 50                    Pricing, volumes, supply
25                                              chains, customers,
                                                sensitive financial
26                                              information
                  Exhibit 51                    Pricing, volumes, supply
27                                              chains, customers,
28                                              sensitive financial


                                           6
     Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 7 of 15

 1                Exhibit to Holocek            Compelling reasons3
                  Declaration (ECF No. 101-6)
 2
                                                information
 3                Exhibit 52                    Pricing, volumes, supply
                                                chains, customers,
 4                                              sensitive financial
                                                information
 5                Exhibit 53                    Pricing, volumes, supply
                                                chains, customers,
 6
                                                sensitive financial
 7                                              information
                  Exhibit 54                    Pricing, volumes, supply
 8                                              chains, customers,
                                                sensitive financial
 9                                              information
10                Exhibit 57                    Pricing, volumes, supply
                                                chains, customers,
11                                              sensitive financial
                                                information
12                Exhibit 73                    Pricing, volumes, supply
                                                chains, customers,
13
                                                sensitive financial
14                                              information
                  Exhibit 76                    Pricing, volumes, supply
15                                              chains, customers,
                                                sensitive financial
16                                              information
17                Exhibit 80                    Pricing, volumes, supply
                                                chains, customers,
18                                              sensitive financial
                                                information
19                Exhibit 82                    Pricing, volumes, supply
                                                chains, customers,
20                                              sensitive financial
21                                              information
                  Exhibit 85                    Pricing, volumes, supply
22                                              chains, customers,
                                                sensitive financial
23                                              information
                  Exhibit 92                    Pricing, volumes, supply
24
                                                chains, customers,
25                                              sensitive financial
                                                information
26                Exhibit 93                    Pricing, volumes, supply
                                                chains, customers,
27                                              sensitive financial
28                                              information


                                           7
      Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 8 of 15

 1                       Exhibit to Holocek                 Compelling reasons3
                         Declaration (ECF No. 101-6)
 2
                         Exhibit 94                         Pricing, volumes, supply
 3                                                          chains, customers,
                                                            sensitive financial
 4                                                          information
                         Exhibit 95                         Pricing, volumes, supply
 5                                                          chains, customers,
                                                            sensitive financial
 6
                                                            information
 7                       Exhibit 96                         Pricing, volumes, supply
                                                            chains, customers,
 8                                                          sensitive financial
                                                            information
 9                       Exhibit 99                         Pricing, volumes, supply
10                                                          chains, customers,
                                                            sensitive financial
11                                                          information
                         Exhibit 100                        Pricing, volumes, supply
12                                                          chains, customers,
                                                            sensitive financial
13
                                                            information
14                       Exhibit 101                        Pricing, volumes, supply
                                                            chains, customers,
15                                                          sensitive financial
                                                            information
16
            In addition, SMI’s memorandum of points and authorities in support of its motion for
17
     summary judgment and separate statement of undisputed facts in supported of its motion for
18
     summary judgment contain redactable information because they refer to the above. Therefore, the
19
     Court permanently redacts such information.
20
                    2.      ECF NO. 104 IS DENIED WITHOUT PREJUDICE
21
            Gallo’s Statement in Support of ECF No. 101-6 (ECF No. 104) does not meet the
22
     standards for sealing described above. Therefore, the Court denies it without prejudice. To the
23
     extent Gallo wishes to seal documents that are not already sealed by this order, Gallo may re-file
24
     its request within fourteen days of the date of this order, if it chooses to do so. The Court will
25
     keep the documents it seeks to seal left under seal for fourteen days or until the Court rules on a
26
     renewed motion.
27

28

                                                       8
      Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 9 of 15

 1          C.      FILINGS AT ECF NO. 106

 2          At ECF No. 105, Gallo sought to seal or redact certain documents it filed in connection

 3   with its Daubert motion at ECF No. 106. SMI filed a statement in support at ECF No. 118.

 4                  1.       ECF NO. 105 IS GRANTED

 5          Exhibits A, C, D and E to the Declaration of Joseph M. Alioto (ECF No. 106-2) each

 6   contain information concerning Gallo’s operations, suppliers and redacted terms of its supply

 7   agreement with SMI. Therefore, the Court GRANTS Gallo’s request to seal such information.

 8                  2.       ECF NO. 118 IS DENIED AS MOOT

 9          SMI’s statement in support of ECF No. 105 covers documents that the Court has already

10   decided to seal. Therefore, it is DENIED AS MOOT.

11          D.      FILINGS AT ECF NO. 114

12          At ECF No. 113, Gallo requested to seal or redact certain documents it filed in connection

13   to its opposition to SMI’s motion for summary judgment at ECF No. 114. SMI did not file a

14   statement in support.

15                  1.       ECF NO. 113 IS DENIED WITHOUT PREJUDICE

16          This request was insufficiently specific and did not contain the total number of pages

17   Gallo wants sealed. Therefore, it is DENIED WITHOUT PREJUDICE. The exhibits Gallo

18   requests to have sealed will remain sealed at this time. Filings at ECF No. 114 and the exhibits

19   thereto will remain sealed or redacted for fourteen days to give Gallo an opportunity to refile its

20   request, if it chooses to do so. The Court will keep the documents it seeks to seal left under seal
21   for fourteen days or until the Court rules on a renewed motion.

22          E.      FILINGS AT ECF NO. 117

23          At ECF No. 116, SMI sought to seal or redact certain documents it filed in connection

24   with its opposition to Gallo’s motion for summary judgment at ECF No. 117. Gallo filed a

25   statement in support at ECF No. 119.

26                  1.       ECF NO. 116 IS GRANTED IN PART AND DENIED IN PART
27                  WITHOUT PREJUDICE

28          This request complies with the local rules and relevant case law to the extent SMI seeks to

                                                       9
         Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 10 of 15

 1   seal documents it considers confidential to SMI. However, it makes no argument for why the

 2   Court should seal documents that only Gallo has found confidential. Therefore, the Court seals

 3   the following exhibits to the Holecek declaration (ECF No. 117-3):

 4
         Exhibit to Holecek                                         Compelling reasons4
 5       Declaration (ECF
            No. 117-3)
 6                1                    Pricing, cullet volumes, supply chain, customers, sensitive financial
                                          information, business plans, strategies, business relationships
 7                  4                  Pricing, cullet volumes, supply chain, customers, sensitive financial
 8                                                     information, business plans, strategies
                    6                  Pricing, cullet volumes, supply chain, customers, sensitive financial
 9                                                       information, business relationships
                    12                 Pricing, cullet volumes, supply chain, customers, sensitive financial
10                                                       information, business relationships
                    13                 Pricing, cullet volumes, supply chain, customers, sensitive financial
11
                                                                    information
12                  14                                        Business plans, strategies
                    16                 Pricing, cullet volumes, supply chain, customers, sensitive financial
13                                                                  information
                    17                                        Business plans, strategies
14                  18                                         Business relationships
15                  21                 Pricing, cullet volumes, supply chain, customers, sensitive financial
                                                                    information
16                  22                 Pricing, cullet volumes, supply chain, customers, sensitive financial
                                                         information, business relationships
17                  31                 Pricing, cullet volumes, supply chain, customers, sensitive financial
                                                                    information
18
                    34                 Pricing, cullet volumes, supply chain, customers, sensitive financial
19                                                       information, business relationships
                    35                 Pricing, cullet volumes, supply chain, customers, sensitive financial
20                                        information, business plans, strategies, business relationships
                    37                 Pricing, cullet volumes, supply chain, customers, sensitive financial
21                                        information, business plans, strategies, business relationships
22                  38                                         Business relationships
                    39                 Pricing, cullet volumes, supply chain, customers, sensitive financial
23                                                                  information
24              The following documents, which reference the above cited exhibits, are permanently

25   redacted:

26              •        Defendant’s Memorandum of Points and Authority in Support of Defendant’s

27              Opposition to Plaintiffs’ Motion for Partial Summary Judgment (ECF No. 117-1); and,

28   4
         Each of the compelling reasons relates to the type of information which, if made public, would harm SMI.


                                                               10
      Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 11 of 15

 1          •         Defendant’s Opposition to Plaintiffs’ Statement of Undisputed Facts (ECF No.

 2          117-2).

 3
            The Court otherwise denies SMI’s motion without prejudice. If SMI chooses to, it may
 4
     refile a motion to seal the exhibits it noted that only Gallo had marked as highly confidential,
 5
     which are discussed immediately below.
 6
                      2.     ECF No. 119 IS DENIED WITHOUT PREJUDICE
 7
            Gallo’s statement in support of ECF No. 116 does not comply with the legal standards.
 8
     Therefore, it is DENIED WITHOUT PREJUDICE. The exhibits Gallo requests to have sealed
 9
     will remain sealed at this time. The following exhibits to ECF No. 117-3 will remained sealed for
10
     fourteen days to give Gallo an opportunity to refile its request:
11
                 •    Exhibit 2
12
                 •    Exhibit 3
13
                 •    Exhibit 8
14
                 •    Exhibit 10
15
                 •    Exhibit 15
16
                 •    Exhibit 20
17
                 •    Exhibit 23
18
                 •    Exhibit 24
19
                 •    Exhibit 25
20
                 •    Exhibit 27
21
                 •    Exhibit 28
22
                 •    Exhibit 29
23
                 •    Exhibit 33
24
            F.        FILINGS AT ECF NO. 121
25
            At ECF No. 120, Gallo sought to seal certain documents it filed at ECF No. 121. SMI did
26
     not file a statement in support.
27
     \\\
28

                                                      11
      Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 12 of 15

 1                  1.      ECF NO. 120 IS GRANTED

 2          This request complies with the local rules and relevant case law. Therefore, the Court

 3   seals the Exhibit U to the Reply Declaration of Julie L. Fieber (ECF No. 121-4) because it

 4   contains confidential information regarding Gallo’s plant operations, the disclosure of which

 5   would harm Gallo’s competitive standing.

 6          G.      FILINGS AT ECF NO. 124

 7          At ECF No. 123, SMI requests to seal or redact certain documents it filed at ECF No. 124.

 8   Gallo did not file a statement in support.

 9                  1.      ECF NO. 123 IS DENIED WITHOUT PREJUDICE

10          This request is insufficiently specific. It merely states that the documents it wishes to have

11   redacted “contain proprietary and commercially sensitive aspects of both SMI’s and Gallo’s

12   business and mutual business relationship, including but not limited to pricing, clients, supply

13   chains, internal processes, profits, and the terms of the parties’ Supply Agreement.” (ECF No.

14   123, at 2). It also does not contain the total number of pages it seeks to have sealed or redacted.

15   The filings SMI requests to have sealed (ECF Nos. 124, 124-2) will remain redacted at this time.

16   SMI has fourteen days to refile its request, if it chooses to do so. The Court will keep the

17   documents it seeks to seal left under seal for fourteen days or until the Court rules on a renewed

18   motion.

19          H.      FILINGS AT ECF NOS. 127-129

20          At ECF No. 126, Gallo sought to seal or redact certain documents it filed at ECF Nos.
21   127-129. SMI filed a statement in support at ECF No. 132.

22                  1.      ECF NO. 126 IS DENIED WITHOUT PREJUDICE

23          This request is insufficiently specific because it merely states certain documents have

24   confidential information “as discussed above,” but without detailing what type confidential

25   information is at issue or how its release will harm Gallo. The filings Gallo requests to have

26   sealed or redacted will remain sealed or redacted at this time. Gallo has fourteen days to refile its
27   request.

28   \\\

                                                      12
         Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 13 of 15

 1                       2.       ECF NO. 132 IS GRANTED

 2              This statement in support of ECF No. 126 complies with the local rules and relevant case

 3   law. Therefore, the following shall remain sealed:

 4
     Declaration and              Exhibit Compelling reasons5
 5
     ECF Number
 6   Fieber, ECF No.              E           Business relationship and certain details about Supply
     127-1                                    Agreement
 7   Fieber, ECF No.              J           Business relationship and certain details about Supply
     127-1                                    Agreement
 8   Fieber, ECF No.              C           Business relationship between the parties
 9   128-1
     Fieber, ECF No.              D           Business relationship between the parties
10   128-1
     Alioto, ECF No.              A           Information regarding SMI’s revenue, profit margins, business
11   129-1                                    plans, strategies, supply chains, operational capabilities, and
                                              customers
12
                In addition, Gallo’s briefs in opposition to SMI’s motions to exclude Plaintiffs’ experts
13
     Stuart Harden and Mark Murray refer to the exhibits above. For the same reason, SMI’s request
14
     to permanently redact Gallo’s briefs at ECF Nos. 127 and 128 is granted.
15
                I.       FILINGS AT ECF NO. 131
16
                At ECF No. 130, SMI sought to seal or redact certain documents it filed at ECF No. 131.
17
     Gallo filed a statement in support at ECF No. 133.
18
                         1.       ECF NO. 130 IS GRANTED IN PART AND DENIED IN PART
19
                         WITHOUT PREJUDICE
20
                This request complies with the local rules and relevant case law to the extent SMI seeks to
21
     seal documents it considers confidential itself. Therefore, the Court seals the following exhibits to
22
     the Holecek declaration (ECF No. 131-2):
23
     Exhibit to ECF Compelling reasons6
24   No. 131-2
     2                 Information concerning SMI’s pricing, cullet volumes, supply chain,
25                     customers, sensitive financial information, business relationship between the
                       parties
26   5                 Information concerning SMI’s pricing, cullet volumes, supply chain,
27
     5
         Each of the compelling reasons relates to the harm releasing the information would cause SMI.
28   6
         Each of the compelling reasons relates to the harm releasing the information would cause SMI.


                                                               13
         Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 14 of 15

 1   Exhibit to ECF           Compelling reasons6
     No. 131-2
 2
                              customers, sensitive financial information, business relationship between the
 3                            parties
     7                        Information concerning the business relationship between the parties
 4   8                        Information concerning the business relationship between the parties
     9                        Information concerning SMI’s pricing, cullet volumes, supply chain,
 5                            customers, sensitive financial information, business relationship between the
 6                            parties
                However, SMI does not argue that its brief in opposition to Plaintiff’s Motion to Exclude
 7
     Experts should be redacted. Therefore, the Court will grant SMI fourteen days to file a request to
 8
     redact ECF No. 131, should it wish to do so. Until such time, ECF No. 131 will remain redacted.
 9
                         2.       ECF NO. 133 IS GRANTED
10
                This statement in support of ECF No. 130 complies with the local rules and relevant case
11
     law. Therefore, the following shall remain sealed:
12

13
     Exhibit to ECF No.            Compelling reasons7
14   131-2
     10                            Information regarding Gallo’s costs for specific batch components
15   11                            Confidential details about Gallo’s operations, including percentages of
                                   components used in its recipes
16
     15                            Information regarding Gallo’s costs for specific batch components
17
     III.       CONCLUSION AND ORDER
18
                The Court grants the following sealing requests: ECF Nos. 100, 103, 105, 120, 132, 133
19
                The Court grants in part the following sealing requests: ECF Nos. 116, 130
20
                The Court denies the following sealing requests without prejudice: ECF Nos. 98, 104,
21
     113, 119, 123, 126.
22
                The Court denies the sealing request at ECF No. 118 as moot.
23
                To the extent any sealing motion was denied, the parties have fourteen days from the date
24
     of this order to refile their requests. Until such time, the Court will keep the filings sealed or
25
     redacted.
26
                Given the vast number of documents at issue here, the Court requests that additional
27

28   7
         Each of the compelling reasons relates to the harm releasing the information would cause Gallo.


                                                                14
     Case 1:17-cv-01709-EPG Document 135 Filed 06/04/20 Page 15 of 15

 1   sealing requests contain tables that clearly indicate: (1) the document at issue, (2) the

 2   corresponding ECF number, and (3) the specific compelling reasons for the request. Along with

 3   Word versions of proposed orders, the Court requests the parties send Word versions of the

 4   sealing requests they may file.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     June 3, 2020                                 /s/
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       15
